      Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


MARILYN F. MOLERO                                         CIVIL ACTION

VERSUS                                                    NO. 20-2350-WBV-MBN

ROSS DRESS FOR LESS, INC., ET AL.                         SECTION: D (5)


                             ORDER AND REASONS
        Before the Court is Defendants’ Motion for Summary Judgment.1 The Motion

is opposed,2 and Defendants have filed a Reply.3 After careful consideration of the

parties’ memoranda and the applicable law, the Motion is GRANTED and this

matter is DISMISSED WITH PREJUDICE.

        I.       FACTUAL AND PROCEDURAL BACKGROUND

        This case arises from an injury sustained at a department store. On June 3,

2020, Marilyn F. Molero filed a Petition for Damages in the Civil District Court for

the Parish of Orleans against Ross Dress For Less, Inc. and Ross Stores, Inc.

(collectively “Defendants”).4 Molero claims she was shopping at a Ross Dress For

Less, Inc. store in New Orleans, Louisiana on July 31, 2019 when she walked into “an

unnoticeable, empty J hook.”5 Molero claims she jammed her left pointer finger and

hand on the merchandise hook, which resulted in a left hand injury that has required




1 R. Doc. 13.
2 R. Doc. 24.
3 R. Doc. 28.
4 R. Doc. 1-5.
5 Id. at ¶ 3.
      Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 2 of 12




continuing treatment.6 Molero’s allegations against Defendants sound in premises

liability.7 On August 25, 2020, Defendants timely filed a Notice of Removal, asserting

that this Court has diversity jurisdiction over Molero’s claims pursuant to 28 U.S.C.

§ 1332.8

        On December 11, 2020, Defendants filed this instant Motion for Summary

Judgment, asserting that Molero cannot show sufficient support for an essential

element of her case – the presence of an unreasonably dangerous condition at the

store.9 Defendants claim that under Louisiana Civil Code article 2317.1, an essential

element for a premises liability claim is the presence of an unreasonably dangerous

condition. 10 Defendants argue that summary judgment is warranted in this case

because Molero has not raised a genuine issue of material fact as to whether the “J

hook,” or merchandise hook, presented an unreasonable risk of harm. 11 While

Plaintiff has photographs of the merchandise hooks in question and Defendants

concede that the J hooks are chrome and protrude into aisles, Defendants claim such

characteristics are typical of these hooks.12 To the extent their color and arrangement

causes some risk or danger (which Defendants deny), Defendants argue such risk or

danger does not equate to an unreasonably dangerous condition under La. Civ. Code

art. 2317.1.13 Because Defendants have carried their burden of proving the absence



6 Id. at ¶ 6.
7 Id. at ¶ 7.
8 R. Doc. 1 at ¶¶ VII-VIII.
9 R. Doc. 13; R. Doc. 13-1 at p. 1.
10 R. Doc. 13-1 at p. 2.
11 Id. at pp. 2-3.
12 Id. at p. 3.
13 Id.


                                          2
     Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 3 of 12




of support for an essential element of Molero’s claim, Defendants assert that the

summary judgment burden shifts to Molero to provide sufficient evidence to create a

genuine issue for trial. 14 If Molero fails to carry that burden, Defendants assert

summary judgment must be granted.

        Molero opposes the Motion and disputes Defendants’ argument that the

merchandise hooks did not present an unreasonably dangerous condition.15 Molero

argues she has provided ample evidence to raise contested issues of fact regarding

the hook’s hazardous condition, including her own deposition testimony, the

deposition testimony of Treashelle Woods, a store employee who wrote the incident

report, and the deposition testimony of Liza Tucker, a security guard who witnessed

the incident.16 Molero points out that Woods and Tucker both testified that the hooks

were difficult to see, or even “invisible,” when merchandise was not hanging from

them, and that Molero was the second person to injure herself on the hooks that day.17

Molero further asserts that the display hook is not an “open and obvious” condition

due to the low visibility of the hooks without merchandise.18 Molero points out that

the deposition testimony shows that she was the second person injured by the empty

J hooks on the date of the incident, so Defendants had notice of the unreasonably




14 Id. at pp. 3-4.
15 R. Doc. 24.
16 Id. at pp. 1-4.
17 Id. at pp. 1-4, 9. The Court notes that Liza Tucker did not testify during her deposition that another

person was injured on the hooks. Instead, she testified that “another person hit the rack, you know,
ran into it. But they didn’t hurt they self so they didn’t you, know, file any complaints or anything,
but they hit the rack, too.” (R. Doc. 24-3 at p. 7). Treashelle Woods testified during her deposition
that she did not see anyone get injured by the hooks, but was only reporting what Ms. Tucker had
advised her. (R. Doc. 24-2, pp. 10-11).
18 Id. at p. 8.


                                                   3
      Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 4 of 12




dangerous condition and took no action to correct or alleviate the dangerous condition

until after Molero’s injury. 19 As such, Molero contends that she has presented

sufficient evidence to demonstrate that there are contested issues of fact regarding

whether the J hook, without merchandise, presented an unreasonably dangerous

condition.20

        In their Reply brief, Defendants largely reiterate the arguments made in their

Motion and maintain that Molero has failed to provide evidence to show that the

merchandise hook was unreasonably dangerous. 21 Defendants also raise hearsay

objections to specific elements of Molero’s testimony, to statements in the incident

report made by people other than Woods, and to certain testimony from Tucker.22

Defendants assert that providing evidence that the merchandise hook was finished

in chrome, that it only had some merchandise on it at the time of the incident, that

Molero injured herself by walking into it, and that someone else previously walked

into the rack does not show that the merchandise hook was unreasonably

dangerous.23 Defendants emphasize that the issue before the Court is whether the

summary judgment evidence is enough to cause reasonable minds to disagree

regarding whether the merchandise hook would reasonably be expected to cause

injury to a prudent person using ordinary care under the circumstances.             24




19 Id. at p. 9. See also fn 17.
20 Id. at p. 7.
21 R. Doc. 28.
22 Id. at p. 1, n.1.
23 Id. at pp. 1-2.
24 Id. at pp. 2, 3.


                                           4
     Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 5 of 12




Defendants contend that if the Court answers in the negative, summary judgment

must be granted.

       II.     LEGAL STANDARD

       Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact and the moving party is entitled to judgment as a matter of law.25

A party moving for summary judgment under Fed. R. Civ. P. 56 must inform the

Court of the basis for the motion and identify those portions of the pleadings,

depositions, answers to interrogatories and admissions on file, together with

affidavits, if any, that show that there is no such genuine issue of material fact.26

       If the moving party carries its burden of proof under Rule 56, the opposing

party must direct the Court’s attention to specific evidence in the record which

demonstrates that the non-moving party can satisfy a reasonable jury that it is

entitled to a verdict in its favor.27 This burden is not satisfied by some metaphysical

doubt as to alleged material facts, by unsworn and unsubstantiated assertions, by

conclusory allegations, or by a mere scintilla of evidence.28 Rather, Rule 56 mandates

that summary judgment be entered against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case and

on which that party will bear the burden of proof at trial.29 In resolving a motion for

summary judgment, the Court must review the facts and inferences in the light most



25 Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (citing Fed. R. Civ. P.
56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986)).
26 Celotex Corp., 477 U.S. at 322, 106 S.Ct. at 2552.
27 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986).
28 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
29 Celotex Corp., 477 U.S. at 323, 106 S.Ct. at 2552.


                                                  5
     Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 6 of 12




favorable to the non-moving party, and the Court may not evaluate the credibility of

witnesses, weigh the evidence, or resolve factual disputes.30

       III.    ANALYSIS

       In a diversity case such as this one, state substantive law applies.31 The sole

dispute between the parties in this case is whether there is a genuine issue of

material fact regarding whether the merchandise hook that caused Molero’s injury

was unreasonably dangerous under Louisiana Civil Code article 2317.1. Article

2317.1 provides that:

       The owner or custodian of a thing is answerable for damage occasioned
       by its ruin, vice, or defect, only upon a showing that he knew or, in the
       exercise of reasonable care, should have known of the ruin, vice, or defect
       which caused the damage, that the damage could have been prevented
       by the exercise of reasonable care, and that he failed to exercise such
       reasonable care. Nothing in this Article shall preclude the court from
       the application of the doctrine of res ipsa loquitur in an appropriate
       case.32

The merchant liability statute likewise provides that in a negligence claim brought

against a merchant by a person lawfully on the merchant’s premises for damages

sustained because of a fall due to a condition existing in or on a merchant’s premises,

the claimant has the burden of proving that the condition presented an unreasonable

risk of harm to the claimant and that risk of harm was reasonably foreseeable.33 In

Louisiana, “merchants are required to exercise reasonable care to protect those who



30 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
31 Moore v. State Farm Fire & Cas. Co., 556 F.3d 264, 269 (5th Cir. 2009) (citing Erie R.R. Co. v.
Tompkins, 304 U.S. 64, 78, 58 S.Ct. 817 L.Ed. 1188 (1938)).
32 La. Civ. Code art. 2317.1.
33 La. R.S. 9:2800.6(B). Molero acknowledges that if Article 2317.1 is not applicable, La. R.S. 9:2800.6

requires a plaintiff to prove the existence of an unreasonably dangerous condition. (R. Doc. 24 at p.
6).

                                                   6
      Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 7 of 12




enter the store, and this duty extends to keeping the premises safe from unreasonable

risks of harm and warning persons of known dangers.”34 Merchants, however, are

not insurers of their patrons’ safety, and a customer is under a duty to use ordinary

care to avoid injury. 35 Thus, a merchant is not liable every time an accident

happens.36

        An unreasonable risk of harm is present if the dangerous condition would

reasonably be expected to cause injury to a prudent person using ordinary care under

the circumstances.37 Louisiana courts apply a risk-utility balancing test to determine

whether a condition presents an unreasonable risk of harm.38 This test considers

four factors: (1) the utility of the complained-of condition; (2) the likelihood and

magnitude of harm, including the obviousness and apparentness of the condition; (3)

the cost of preventing the harm; and (4) the nature of the plaintiff’s activities in terms

of its social utility or whether it is dangerous by nature.39 With respect to the second

prong of the risk-utility inquiry, a merchant generally does not have a duty to protect

against an open and obvious hazard.40 According to the Louisiana Supreme Court, a




34 Pena v. Delchamps, Inc., 2006-0364 (La. App. 1 Cir. 3/28/07), 960 So. 2d 988, 991 (citation omitted).
35 Id. (citation omitted).
36 Id. (citation omitted).
37 Willig v. Pinnacle Entm’t. Inc., 2015-1998 (La. App. 1 Cir. 9/16/16), 202 So. 3d 1169, 1173 (citing

Lasyone v. Kansas City So. Railroad, 2000-2628 (La. 4/3/01), 786 So. 2d 682, 690).
38 Broussard v. State ex rel. Office of State Bldgs., 2012-1238 (La. 4/5/13), 113 So. 3d 175, 184 (citations

omitted).
39 Id.
40 Bufkin v. Felipe’s Louisiana, LLC, 2014-0288 (La. 10/15/14), 171 So. 3d 851, 856; Romain v. Brooks

Restaurants, Inc., 2020-0243 (La. App. 4 Cir. 11/18/20), 2020 WL 6776790, at *2 (citing Sepulvado v.
Traveler’s Ins., 52,415, p.5 (La. App. 2 Cir. 11/8/18), 261 So.3d 980, 983).

                                                     7
        Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 8 of 12




hazard is considered obvious and apparent if it is “open and obvious to everyone who

may potentially encounter it.”41

          The parties largely agree on the substantive law, including the application of

the risk-utility balancing test to determine whether a condition presents an

unreasonable risk of harm. The parties, however, disagree on the outcome of that

balancing test regarding the facts of this case. Defendants argue there is an absence

of factual support to prove that the merchandise hooks at issue presented an

unreasonable risk of harm. Although Defendants admit the hooks are chrome and

protrude into the aisles of the department store, they argue that, to the extent those

characteristics may present a risk or danger, that risk or danger does not rise to the

level of an unreasonable risk of harm. Applying the risk-utility balancing test, the

Court agrees.

          With respect to the first prong of the balancing test, the Court finds that the

merchandise hooks in the Ross Dress for Less, Inc. store serve a valuable function of

displaying clothing that customers could easily observe and inspect. Although the

hooks did not have merchandise hanging from them at the time of the incident, their

utility is not lost simply because they were not being utilized at the time of the

incident. An analysis of the first prong is also tied to an analysis of the third prong,

inasmuch as the hooks do not lose their utility each time a customer removes

merchandise from the hook.




41   Bufkin, 2014-0288, 171 So. 3d at 856 (citations omitted).

                                                     8
     Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 9 of 12




       Turning to the second prong of the risk-utility balancing test, the Court finds

the likelihood and magnitude of harm that could be caused by the merchandise hooks

is slim given their conspicuousness to shoppers walking through the aisles of the

store. The Court has reviewed the photographs submitted with Defendants’ Motion,42

and agrees with Defendants that the merchandise hooks were open and obvious to

all. Molero contends the merchandise hooks cannot be considered an “open and

obvious” condition due to their low visibility when there is no merchandise hanging

from them. The Court is not persuaded by this argument, and finds the cases cited

by Molero are factually distinguishable because they concern the hazard posed by

empty display pallets located on the floor of various establishments. 43 In each of

those cases, the court in question focused on the location of the pallets in store aisles

and the likelihood that an individual would trip and fall even after exercising

ordinary care. For example, in Moore, the court found the plaintiff raised questions

of fact regarding the condition of the pallet, such as whether it was placed

unreasonably close to an exit door, the protrusion of one of the corners into an aisle,

and the fact that the exit was partially obscured from the inside of the store by

merchandise placed in front of a window.44 Similarly, the court in Hutchinson found

an empty pallet left unattended in the aisle of a Wal-Mart created an unreasonably

dangerous situation based on expert testimony indicating that it posed a serious risk




42 R. Doc. 13-4.
43 See, R. Doc. 24 at p. 8 (citing Moore v. Murphy Oil USA, Inc., 2015-0096 (La. App. 1 Cir. 12/23/15),
186 So. 3d 135, 147; Hutchinson v. Wal-Mart, Inc., 573 So. 2d 1148 (La. Ct. App. 4 Cir. 1990); Darton
v. Kroger Co., 30,771 (La. App. 2 Cir. 8/25/98), 716 So. 2d 974, 975).
44 Moore, 186 So. 3d at 149.


                                                  9
     Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 10 of 12




that a customer may trip over it and the fact that Wal-Mart’s own safety procedures

regarding stack bases were not followed at the time of the incident.45

       Unlike the facts in those cases, the merchandise hooks at issue in this case

were located above waist-level and closer to eye-level. Although Molero, Treashelle

Woods, and Liza Tucker all testified that the merchandise hooks were hard to see

without merchandise hanging from them, the Court finds that an individual

exercising ordinary care would be vigilant of these types of hooks at a department

store because they are customarily used to display clothing. Additionally, the Court

has reviewed the photographs of the merchandise hooks and finds that a customer

exercising ordinary care would have noticed the empty merchandise hooks because

they are located within eye-level of a passing customer and are not so difficult to see

to render them virtually invisible, as Molero claims. As such, the Court finds that

the merchandise hooks were open and obvious to all shoppers. The Court further

finds that Molero has failed to provide the Court with evidence indicating that she

was exercising ordinary care at the time she was injured by the merchandise hooks.

The Court notes that Molero testified during her deposition that she is unaware of

what she was doing before running into the merchandise hooks.46 The Court finds

that Molero had a “duty to see that which should have been seen and is responsible

to observe [her] course to see if [her] pathway is clear.”47




45 Hutchinson, 573 So. 2d at 1152.
46 R. Doc. 13-2 at pp. 53-55.
47 Perrodin v. Lowe’s Home Centers, Inc., Civ. A. No. 6:12-2255, 2013 WL 6667150, at *2 (W.D. La. Dec.

17, 2013) (quoting Carr v. City of Covington, 477 So.2d 1202, 1204 (La. App. 1st Cir. 1985)) (internal
quotation marks omitted).

                                                 10
    Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 11 of 12




      Finally, regarding the third and fourth prongs of the risk-utility balancing test

– the cost of preventing the harm and the nature of the plaintiff’s activities in terms

of its social utility or whether it is dangerous by nature – the Court finds that these

factors also weigh against finding the merchandise hooks at issue presented an

unreasonable risk of harm. The Court finds that the cost of preventing the harm

suffered by Molero would be enormous due to the prolific use of these types of hooks

in department stores.      Additionally, the cost of preventing the harm would be

significant to the storeowner, since customers are continually removing merchandise

from a hook, either to be replaced on that or a different hook, or to a cart, fitting room,

or to the checkout stand to purchase. It would fly in the face of reason to assert that

these hooks immediately become unreasonably dangerous when merchandise is

removed from them. The Court further finds that Molero’s activities as a shopper

have a high social utility and are not inherently dangerous.

      The Court therefore finds that Molero has failed to present sufficient support

for an essential element of her premises liability claim, namely that the merchandise

hook at issue presented an unreasonable risk of harm to prudent shoppers exercising

reasonable care. Accordingly, Defendants are entitled to summary judgment as a

matter of law because there is no genuine issue of material fact that the merchandise

hooks did not create an unreasonable risk of harm.




                                            11
       Case 2:20-cv-02350-WBV-MBN Document 33 Filed 03/23/21 Page 12 of 12




          IV.      CONCLUSION

          For the foregoing reasons, IT IS ORDERED that Defendants’ Motion for

Summary Judgment 48 is GRANTED and this matter is DISMISSED WITH

PREJUDICE.

          New Orleans, Louisiana, March 23, 2021.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




48   R. Doc. 13.

                                          12
